443 F.2d 374
MAGIC CHEF, INC., Petitioner,v.NATIONAL LABOR RELATIONS BOARD, Respondent.
No. 20454.
No. 20455.
United States Court of Appeals, Sixth Circuit.
June 28, 1971.

Petition to Review a Decision and Order of the National Labor Relations Board.
John R. Crenshaw, Atlanta, Ga., Alston, Miller & Gaines, Atlanta, Ga., on the brief, for petitioner.
Abigail Cooley Baskir, N.L.R.B., Washington, D. C., Arnold Ordman, General Counsel, Dominick L. Manoli, Associate General Counsel, Marcel Mallet-Prevost, Asst. General Counsel, Harold B. Zanoff, Atty., N.L.R.B., Washington, D. C., on the brief, for respondent.
Before EDWARDS, McCREE and KENT, Circuit Judges.
PER CURIAM.


1
These cases involve two petitions for review and cross-applications for enforcement of orders of the National Labor Relations Board. They have been consolidated for hearing and decision.


2
The orders required the company to rehire and grant back pay to three employees whom the Board found to be discharged because of union activities, in violation of § 8(a) (1) and (3) of the National Labor Relations Act, 29 U.S.C. § 158(a) (1) and (3) (1964).


3
The discharges were justified by company officials on the ground that each of the men had violated a general no solicitation rule by soliciting union memberships.


4
From the evidence given before the Hearing Examiner and from the fact that each man had a prior good work record before the discharge, the Board inferred that the discharges were pretextual.


5
On review of the evidentiary record, we find substantial support for the findings of the Board.


6
Additionally, in Case No. 20,454, petitioner contends that the union had not filed timely exceptions to the Trial Examiner's decision. On review of the record, we find no merit to this contention.


7
The orders of the National Labor Relations Board will be enforced.